Citation Nr: 0309406	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  99-13 442	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residual memory and visual deficits resulting from a 
cerebral vascular accident (CVA) due to coronary artery 
bypass surgery at a VA facility in January 1998. 


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from September 1958 to 
September 1961.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which denied the benefit sought.  
The Board has restyled the issue on appeal to more accurately 
reflect the nature of the contested disability. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was hospitalized at a VA Medical Center 
(VAMC) from San Diego, for bypass surgery.

3.  The veteran has residual memory and visual deficits 
resulting from a CVA which were events not reasonably 
forseeable consequences of coronary artery bypass surgery in 
January 1998.

4.  The veteran's claim of entitlement to compensation under 
38 U.S.C.A. § 1151 was received after October 1, 1997.



CONCLUSION OF LAW

Benefits pursuant to 38 U.S.C.A. §§ 1151 for residual memory 
and visual deficits resulting from a CVA which were events 
not reasonably forseeable consequences of coronary artery 
bypass surgery in January 1998 is warranted.  38 U.S.C.A. §§ 
1151, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.358 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Consequently, the VA is obligated to assist a claimant in the 
development of his/her claim, unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  In addition to eliminating the well-groundedness 
requirement, the statute also amplified and defined the duty 
to assist.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  The record includes the pertinent VA 
hospitalization and treatment records as well as multiple 
medical evaluations addressing the issue raised in this 
appeal.  Additionally, the veteran was afforded a RO hearing.  
Additionally, notice of the requirements necessary to 
substantiate the claim have been provided in the Statements 
of the Case and other development letters of record.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Accordingly, a remand back to the RO for compliance with the 
new duty to assist requirements is not necessary,  and the 
veteran is not prejudiced by the Board's decision not to do 
so.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  This is 
especially true in the present case where the benefit sought 
on appeal is being granted.

Under the circumstances of this case, where there has been 
substantial compliance with the VCAA, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Moreover, given the completeness 
of the present record which shows substantial compliance with 
the notice/assistance provisions of the new legislation, the 
Board finds no prejudice to the veteran by proceeding with 
appellate review.

In the present case, the veteran contends that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 is warranted for 
residuals of coronary bypass procedure performed at a VAMC in 
January 1998.  

The Board notes that the statutory criteria for benefits 
under the provisions of 38 U.S.C.A. § 1151 underwent a 
significant revision effective October 1, 1997, for claims 
filed on or after that date.  In the present case, the 
veteran's request for benefits pursuant to 38 U.S.C.A. § 1151 
was received in May 1998.  Thus, this claim must be decided 
under the current, post October 1, 1997, version of 38 
U.S.C.A. § 1151.

The revised provisions of 38 U.S.C.A. § 1151 provide, in 
pertinent part, that:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service- connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and (1) the disability or death was caused 
by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law administered 
by the Secretary, either by a Department employee or in a 
Department facility as defined in section 1701(3)(A) of this 
title, and the proximate cause of the disability or death was 
(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable.  See 38 U.S.C.A. § 1151; 38 C.F.R. § 
3.358.

Thus, under the new law, a claim for benefits under the 
provisions of 38 U.S.C.A. § 1151 must be supported by medical 
evidence of additional disability from VA hospitalization, or 
medical or surgical treatment, the results of which were not 
reasonably foreseeable.  In the alternative, it must be shown 
that there is additional disability due to VA treatment that 
was careless, negligent, or otherwise administered in some 
degree of error as set forth above.

A review of the evidence of record demonstrates that the 
veteran underwent an unusually lengthy coronary bypass 
procedure (6 hours, 23 minutes) in January 1998 at the VA 
Medical Center in San Diego.  After that procedure, he 
claimed difficulty with memory and his vision.  Subsequent to 
hospital discharge, a cerebral vascular accident (CVA) was 
confirmed by CT scan toward the end of January 1998.  

A comprehensive review of the record by qualified physicians 
was undertaken in August 2001.  One physician concluded that 
it was as likely as not that the veteran did indeed suffer a 
cerebral infarction at the time of his bypass surgery, 
resulting in problems with reading.  It is conceded that the 
veteran has memory and visual deficits resulting from the 
CVA.  A consulting VA physician undertook a comprehensive 
review of the record and, in the context of a lengthy report, 
offered an expert opinion as to several material questions 
vis-à-vis the veteran's claim.  In pertinent part, the 
physician noted the veteran was to have undergone a routine 2 
vessel bypass procedure (an expected surgery of 115 minutes); 
however, an unexpected aortic dissection was necessarily 
undertaken, which was characterized as a "very ,very rare" 
complication (surgical procedure lasting approximately 6 1/2 
hours).  The physician concluded that the claimed memory 
deficits and visual difficulties were explainable by the 
hemmorrhagic infarct in his left occipital lobe, which was 
related to the lengthy aortic surgery; he also observed that 
the extremely long surgery and circulatory arrest were 
unprecedented.  He also concluded that the the aortic 
dissection was an "unanticipated result of the surgical 
procedure itself."  

The Board concludes that the currently identified residual 
memory and visual deficits associated with the CVA are the 
result of events not reasonably foreseeable in furnishing his 
treatment.  Under the circumstances, entitlement to the 
benefit sought is warranted.



ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for residual memory and visual deficits resulting from a 
cerebral vascular accident (CVA) associated with VA treatment 
in January 1998 is granted.
 


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

